NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KOLYA RAZMIKOVICH                               No.    19-72885
BAGDASARYAN,
                                                Agency No. A071-239-356
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Kolya Razmikovich Bagdasaryan, a native and citizen of Armenia, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his applications for

adjustment of status and a waiver of inadmissibility. Our jurisdiction is governed



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
by 8 U.S.C. § 1252. We dismiss the petition for review.

      Bagdasaryan did not challenge the IJ’s determination that he is removable

for having been convicted of two crimes involving moral turpitude in his appeal to

the BIA or in his opening brief. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th

Cir. 2004) (court lacks jurisdiction to review claims not presented below); see also

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not

specifically raised and argued in an opening brief are waived). Thus, we need not

reach Bagdasaryan’s contentions as to whether he is removable due to his

aggravated felony conviction.

      We lack jurisdiction to review Bagdasaryan’s challenges to the IJ’s denial of

adjustment of status and a waiver of inadmissibility where the IJ denied relief as a

matter of discretion. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Ortega-Cervantes v.

Gonzales, 501 F.3d 1111, 1113 (9th Cir. 2007) (adjustment of status); Mejia v.

Gonzales, 499 F.3d 991, 999 (9th Cir. 2007) (212(h) waiver). Although the court

retains jurisdiction over colorable questions of law and constitutional claims,

Bagdasaryan’s contentions do not amount to colorable claims that would invoke

our jurisdiction. See 8 U.S.C. § 1252(a)(2)(D); Martinez-Rosas v. Gonzales, 424

F.3d 926, 930 (9th Cir. 2005) (“To be colorable in this context, . . . the claim must

have some possible validity.”).




                                          2                                    19-72885
      On February 28, 2020, the court granted a stay of removal. The stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DISMISSED.




                                        3                                 19-72885